
	

113 HR 5149 IH: Smart Water Management Conservation and Efficiency Act of 2014
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5149
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. McNerney (for himself and Mr. Kinzinger of Illinois) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science, Space, and Technology, Natural Resources, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for a smart water management pilot program.
	
	
		1.Short titleThis Act may be cited as the Smart Water Management Conservation and Efficiency Act of 2014.
		2.Smart water management pilot program
			(a)DefinitionsIn this section:
				(1)Eligible entityThe term eligible entity means—
					(A)a utility;
					(B)a municipality;
					(C)a water district; and
					(D)any other authority that provides drinking water, wastewater treatment, or water reuse services.
					(2)SecretaryThe term Secretary means the Secretary of Energy.
				(3)Smart water management pilot programThe term smart water management pilot program or pilot program means the pilot program established under subsection (b).
				(b)Smart water management pilot program
				(1)In generalThe Secretary shall establish and carry out a smart water management pilot program in accordance
			 with this section.
				(2)PurposeThe purpose of the smart water management pilot program is to award grants to eligible entities to
			 demonstrate and deploy novel and innovative technology-based solutions
			 that will—
					(A)increase the energy and water efficiency of drinking water, wastewater treatment, and water reuse
			 systems;
					(B)improve drinking water, water reuse, and wastewater treatment systems to help communities across
			 the United States make significant progress in conserving water, saving
			 energy, and reducing costs; and
					(C)support the implementation of innovative processes and the installation of advanced automated
			 systems that provide real-time data on energy and water.
					(3)Project selection
					(A)In generalThe Secretary shall make competitive, merit-reviewed grants under the pilot program to not less
			 than 3, but not more than 5, eligible entities.
					(B)Selection CriteriaIn selecting an eligible entity to receive a grant under the pilot program, the Secretary shall
			 consider—
						(i)energy and cost savings;
						(ii)the novelty of the technology to be used;
						(iii)the degree to which the project integrates next-generation sensors, software, analytics, and
			 management tools;
						(iv)the anticipated cost-effectiveness of the pilot project in terms of energy efficiency savings,
			 water savings or reuse, and infrastructure costs averted;
						(v)whether the technology can be deployed in a variety of geographic regions and the degree to which
			 the technology can be implemented on a smaller or larger scale; and
						(vi)whether the project will be completed in 5 years or less.
						(C)Applications
						(i)In GeneralSubject to clause (ii), an eligible entity seeking a grant under the pilot program shall submit to
			 the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary determines to be necessary.
						(ii)ContentsAn application under clause (i) shall, at a minimum, include—
							(I)a description of the project;
							(II)a description of the technology to be used in the project;
							(III)the anticipated results, including energy and water savings, of the project;
							(IV)a comprehensive budget for the project;
							(V)the names of the project lead organization and any partners;
							(VI)the number of users to be served by the project; and
							(VII)any other information that the Secretary determines to be necessary to complete the review and
			 selection of a grant recipient.
							(4)Administration
					(A)In generalNot later than 300 days after the date of enactment of this Act, the Secretary shall select grant
			 recipients under this section.
					(B)EvaluationsThe Secretary shall annually carry out an evaluation of each project for which a grant is provided
			 under this section that—
						(i)evaluates the progress and impact of the project; and
						(ii)assesses the degree to which the project is meeting the goals of the pilot program.
						(C)Technical assistanceOn the request of a grant recipient, the Secretary shall provide technical assistance.
					(D)Best practicesThe Secretary shall make available to the public—
						(i)a copy of each evaluation carried out under subparagraph (B); and
						(ii)a description of any best practices identified by the Secretary as a result of those evaluations.
						(E)Report to CongressThe Secretary shall submit to Congress a report containing the results of each evaluation carried
			 out under subparagraph (B).
					(c)Funding
				(1)In generalThe Secretary shall use not less than $7,500,000 of amounts made available to the Secretary to
			 carry out this section.
				(2)PrioritizationIn funding activities under this section, the Secretary shall prioritize funding in the following
			 manner:
					(A)Any unobligated amounts made available to the Secretary to carry out the activities of the Energy
			 Efficiency and Renewable Energy Office.
					(B)Any unobligated amounts (other than those described in subparagraph (A)) made available to the
			 Secretary.
					
